Exhibit ITEM8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA Index Below is an index to the items contained in PartII, Item8, Financial Statements and Supplementary Data. Page Reports of Independent Registered Public Accounting Firms 2 Consolidated Statements of Operations 5 Consolidated Balance Sheets 6 Consolidated Statements of Members’ Equity 7 Consolidated Statements of Cash Flows 8 Consolidated Statements of Other Comprehensive Income (Loss) 9 Notes to Consolidated Financial Statements 10 Supplemental Financial Information Supplemental Selected Quarterly Financial Information (Unaudited) 25 Supplemental Natural Gas and Oil Operations (Unaudited) 26 All schedules are omitted as the required information is not applicable or the information is presented in the Consolidated Financial Statements and related notes. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and Members Vanguard Natural Resources, LLC Houston, Texas We have audited the accompanying consolidated balance sheet of Vanguard Natural Resources, LLC as of December 31, 2008 and the related consolidated statements of operations, comprehensive income (loss), members’ equity and cash flows for the year then ended. These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Vanguard Natural Resources, LLC at December 31, 2008, and the results of its operations and its cash flows for the year then ended, in conformity with accounting principles generally accepted in the United States of America. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), Vanguard Natural Resources, LLC's internal control over financial reporting as of December 31, 2008, based on criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO) and our report dated March 10, 2009 (not presented herein)expressed an unqualified opinion thereon. /s/ BDO Seidman, LLP Houston,
